Exhibit 10.1

 

MONTPELIER RE HOLDINGS LTD.

 

LONG-TERM INCENTIVE PLAN

 

[DATE]

 

RESTRICTED SHARE UNIT
AWARD AGREEMENT

 

This Award Agreement (the “Award Agreement”) is made and entered into as of
[DATE] between Montpelier Re Holdings Ltd. (the “Company”) and [EMPLOYEE’S FULL
NAME] (the “Participant”).

 

The Company hereby grants to the Participant an award (the “Award”) on the terms
and conditions as set forth in this Award Agreement and in the Montpelier 2007
Long-Term Incentive Plan (the “Plan”), as it may be amended from time to time.

 

In accordance with this grant, and as a condition thereto, the Company and the
Participant agree as follows:

 

SECTION 1.         Restricted Share Units.

 

Award:

[          ] Restricted Share Units (“RSUs”)

 

SECTION 2.  Nature of Award.  RSUs represent the opportunity to receive shares
of Company common shares, $0.001666 par value per share (“Shares”), as are
earned in accordance with Section 4 or Section 5 of this Award Agreement.

 

SECTION 3. Vesting.  Subject to the Participant remaining actively employed in
good standing though the applicable vesting date, the RSUs shall vest in five
(5) equal tranches at midnight as of [                            ],
respectively (each of the five preceding dates, a “Vesting Date”).  Shares shall
be issued by the Company to the Participant in satisfaction of the Award as soon
as reasonably practicable following Vesting Date, but in no event later than the
last day of the calendar quarter in which the Vesting Date falls.

 

SECTION 4.  Termination of Employment.  Except as set forth in Section 5 below,
and unless otherwise determined by the CN Committee:

 

(a)       if the Participant’s employment with the Company or one of its
subsidiaries is terminated at any time prior to [                  ]:

 

(i) for any reason other than termination by the Company or subsidiary for
Cause, then all RSUs unvested at the date of termination shall be forfeited; or

 

(ii) by the Company or subsidiary for Cause, then all RSUs whether vested or
unvested at the date of termination shall be forfeited.

 

--------------------------------------------------------------------------------


 

For purposes of the Plan and the Award Agreement, a transfer of employment from
the Company to any subsidiary of the Company or vice versa, or from one
subsidiary to another, shall not be considered a termination of employment.

 

SECTION 5. Change in Control.  Notwithstanding the provisions of Section 4
above, if within twenty-four (24) months following a Change in Control, the
employment of the Participant with the Company or one of its subsidiaries is
terminated:

 

(a)        (i) by the Company or subsidiary on account of a Termination without
Cause or due to Company-mandated retirement, (ii) on account of death or
Disability or (iii) by the Participant on account of a Constructive Termination,
then upon such termination, all outstanding RSUs shall vest in full; provided,
however, that in the event that the Change in Control occurs prior to the
Announcement Date, the number of RSUs that shall be deemed to be outstanding for
this purpose shall be equal to the greater of (x) the number of RSUs determined
as set forth in Section 1 above, determined using the Company’s performance
during the actual quarters completed in the Performance Period prior to the
Change in Control, as determined by the Committee (which, for this purpose,
shall mean the Committee comprised of members of the Board immediately prior to
the Change in Control), and (y) the target number of RSUs.   Shares shall be
issued to the Participant by the Company as soon as reasonably practicable after
such termination but not later than March 15 of the year following the year of
vesting;

 

(b)        by the Participant other than on account of a Constructive
Termination, then all RSUs unvested at the date of termination shall be
forfeited, and Shares with respect to any RSUs vested at the date of termination
shall be issued to the Participant by the Company as soon as reasonably
practicable after such termination but not later than March 15 of the year
following the year of vesting; or

 

(c)        by the Company or subsidiary for Cause, then all RSUs whether vested
or unvested at the date of termination shall be forfeited.

 

SECTION 6.  Tax Withholding.  The Participant may elect to satisfy any liability
for withholding taxes with respect to the RSUs either (a) by having the Company
withhold from the Shares the Participant would otherwise be entitled to receive
pursuant to the RSUs a number of Shares having a Fair Market Value equal to such
liability or (b) by making a cash payment to the Company equal to the amount of
such liability; provided, however, that in the event that the Participant elects
to make a cash payment, the Company reserves the right to retain the Shares
until the Participant has delivered the full amount of such cash payment to the
Company.

 

SECTION 7.  Rights As A Shareholder.  The Participant shall have no rights as
shareholder with respect to any Shares underlying the Award until and unless the
Participant’s name is entered in the Company’s Register of Members as the holder
of such shares and a Share certificate is issued to the Participant upon payment
with respect to the Award.

 

SECTION 8. Dividend Equivalents. To the extent dividends are paid on Shares with
respect to the period commencing on [                          ] and ending on
[                                  ], the Participant shall be entitled to
receive within ninety (90) days following the respective payment dates of such
dividends (subject to the Participant’s continued active employment and good
standing with the Company or one of its

 

2

--------------------------------------------------------------------------------


 

subsidiaries at the relevant dividend equivalent payment date), a cash payment
equivalent to the cash dividends paid on the number of Shares underlying the
unvested RSUs awarded pursuant to Section 2 above on such dividend equivalent
payment date.  Payments made pursuant to this Section 8 shall be in the form of
ordinary compensation.

 

SECTION 9.  Transferability.  Pursuant to Section 14 of the Plan, the
Participant may designate a beneficiary or beneficiaries to receive any payment
to which he or she may be entitled in respect of Awards under the Plan in the
event of his or her death on a form to be provided by the Committee.  Except as
provided herein, the Participant may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate the RSUs, other than by his or her last Will
and Testament or by the laws of descent and distribution.

 

SECTION 10.  Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him or
her shall be conclusively deemed to have indicated the Participant’s acceptance
and ratification of, and consent to, any action taken under the Plan or the
Award by the Company, the Board or the Committee.  All decisions or
interpretations of the Company, the Board and the Committee upon any questions
arising under the Plan and/or this Award Agreement shall be binding, conclusive
and final on all parties.  In the event of any conflict between any provision of
the Plan and this Award Agreement, the terms and provisions of the Plan shall
control.

 

SECTION 11.  Notices.  Any notice hereunder to the Company shall be addressed to
its office, Montpelier House, 94 Pitts Bay Road, Hamilton HM08, Bermuda;
Attention: Corporate Secretary, and any notice hereunder to the Participant
shall be addressed to him or her at the address specified in the Company’s
records, subject to the right of either party to designate at any time hereafter
in writing some other address.

 

SECTION 12.  Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given them in the Plan.

 

SECTION 13.  Governing Law and Severability.  This Award Agreement will be
governed by and construed in accordance with the laws of Bermuda, without regard
to conflicts of law provisions.  In the event any provision of the Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Award Agreement, and the
Award Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

SECTION 14.  No Rights to Continued Employment.  This Award Agreement is not a
contract of employment.  Nothing in the Plan or in this Award Agreement shall
interfere with or limit in any way the right of the Company or any subsidiary to
terminate the Participant’s employment at any time, for any reason or no reason,
or confer upon the Participant the right to continue in the employ of the
Company or a subsidiary.

 

SECTION 15.  Counterparts. This Award Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be duly
executed as of the date first written above.

 

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

[NAME]

 

 

Title:

[TITLE]

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

By:

 

 

 

Name:

[EMPLOYEE’S FULL NAME]

 

 

Title:

[TITLE]

 

4

--------------------------------------------------------------------------------